.   -
                                                                                   790



                OFFICE    OF    THE   AlTORNEY     GENERAL   OF   TEXAS
                                         AUSTIN




        iionorsble    8. V.   Rayford
        County     Auditor,   Rusk County
        Uendoraon, Tams

        Dear 3lr:



                     Your letter of                                       ha oplnlon
        yz;t      daparttaeatrdgardl                                      II la 4s
                 :


                                                       nt by the Conuala-
                                                         3srvlos Oif loot
                                                        0 per month with

                                                  e to this offiaa realdsa
                                                  t House where his office

                                           to tall ma whether the travel-
                                  rlded for la this aot will inolude tha
                                   County ;ienlae Officers horn to hle
                                   urt House and his return trip to his
                                     traveling expnm   begin from his
                                    farent dutha  and ap?ontmeata arla-
                                     with his work 48 County 3ervlca

                      *Can the Coiamlaalon~ra hut agree wlth tha
               3ervlce Ofrlorr oa a flxad amount for hla trcirollng
               erpsnaa said amouut to be paid eaah month ou order
               or the Cosmlaalonera Court?
                       "Seation 1 of the above eat provides for the
               appointment   0r tha Vaterana County servlco Offlasr
               and asalirtaotand flX88 the Salary. v4rllofA'a  ijell-
               aloe Law Smvlce and the Vqrnon*a Statutes    a4ea1to
    hva laft out 8 partion 0r a aante::oo in 0onn40tl0u
    with the aalvry crbthe aaalatant orrmz.
            a,     l   + * wch   Vsterma   Courzty   Lorvlc4
        Sfricclrand/or Assistant Veterans County
        ~srvioo Orfloar, ahull reaalvr a salary
        aat to eroasd One ihmdrad Dollars (3100)
        pm mnth rbr tha prinoip+ Officer     nor
        aore than Fifty Do&ma    ($50) par month
        rlxad by tha Com%iaalonrrr Court, to ba paid
        in equal monthly lnataU.iaantaout of tha
        gansral funds of tha oounty~aad all aalarlcrs,
        travel and other expenses ot such office aball
        be ?ald on order ot the Comulaaionara Court.'
          *l'hspmanmptlon with xa Is thut tha #ti.OO par
    aoath msntloued la tha above Section 1 is the salary
                                for the r~aalatantVateranr
    fatended by the L4glal;lt~~rsFs
    County Sarvlca Officer a:d X will thank you to tell ma
    if this la the torreat laterpratotion ot this portion
    of the section 1. l * *v

           Section 1 of Houar Sill.So. 368, Aata of tha 4IithLsgla-
l&we,   Regular h~s8ion, 1943, .proridae:

            Vhen tha oadaaionerat        court    of a oouaty
    shall determlna that a 4eterana' Couaty Scroloa
    Offiocr is a public nrsraaity la tha dlapatah of
    county bualnaaa, It ah11 by a najorlty of the
    full memberShip tiwreot, oreat and establish a
    Votsranas    County Service orrie0. Tha oouaty
    ooPoPlaaloaars~oouzt shall appolat aitchveterans
    to auah s4rslcb ofiioe azd auoh daalstant veterrras
    to auoh aervioa office aa shall ba deemd neoaaarry
    by the oounty OOm&4ulOnerS' Court.             such vatsrana*
    County S4rvlco     ofriorr sad/or   Aaeiatart    Veterana~
    County   Chmvlcs Orricer   shall  r*o.viva    a salary  not
    to 4rcosd $100 par month for the principal orricer
    nor more than $a0 per Iraonth,    fixed by the county
    comniaalon4ra~ court,     to be paid in rpually sonthly
    lnatallm4nta out or tha goceral fund of the oounty
    aad all aalarlaa, trnvel and other rxpenara of such
    offic4    Shall be paid on order of the oommlaalonsrs~
    court."
.
    Xoaordbie ii.Y. kyrord,     @$,a 3




               ~h4 ir0t further prescribes the qualiricatlonr 0r
    Veterma' County Senior Offlcar and/or Asalataot VOterunS'
    coudy sin104   Orffcer, tha duties of such ofiiOera, the
    tern of 0rriO4, etc.
               Llt4rall.yoonatrulng tb4 language 0r Section 1 0r
    the act, it appears that the oozvalaalon4ra*caurt 18 authorla4d
    to oraats and aatabliah a Veterans t c0wty s41-~104 oft 104 when
    the county oomslarlonara~    court   datsrmlaea   that   a Vaterens~
    County Service Officer la a public n4o4aalty in the dlapatob
    of county bualnsaa.  Generally spaakin& aomo orrlo4a are created
    by the Constitution and others by the atatut48.   It la a rattled
    principle alsc that an 0rri04 co348 into 4xlstenoa only wbon
    created in the praaorlbed aannar and continues only so long as
    tha law to which it owes its existsnor resalna la foroe; when




               *The creation of an orflcr la peculiarly a
         l4glalstlv4 imtter."

                The question whether tha oo~aaloneral       court oreated
    tba of'fiaeor whether the L4glalatura orsated tha oftic ti the
    .iot zier4lyfuroiahaa the aatbod     by whloh appolatllentto tue oiilce
    la mada, la not bafore us.       If the Legislature baa not crested this
    office but authorizes the aom~~aalonara' court to orrste      acid or-‘
    rice, then a serious pleation as to tha conatltutlonality of tha
    .iotla raiaed. Thersfcro, wa express no opinion au to the vrlidity
    of said Act.
               sp40iri03uy answering your ~ueatlona, it la our opinion
    that the maximum oompeoa~tlon of the Veterans' County Servloe Of-
    ficer cannot legally axcrad $100 per amth and tb4 mnxlmwa oom94n-
    a&ion 0r any Aaaiatant  Vet4ran'a County ~enic.4 orri04r cannot            c
    legally exceed $50 per inmth.
                It i8 OUP Opinion that th4 COMty 18 AOt 14f34lly au-
    thorized to pay the tmvellng expense of the Veterans1 County
    Service orf lcsr when s$ch exp4nae la incurred by aaid ofiicsr
    while traveling to and iron hla home aad orfloe.
          .-Itio our further  o>inlon that the oomiaaionore*
court cannot legally allow the Veterana’ County Service Officer
a tlxad mount for bia tr3vellag expenses to se paid each 301th.
;rtatedanother way, t3e Veterana~ County Lorvice Officer is en-
titled to receive hia actual and neoesaary trevellzq expense
fnaurred in the oonduct of hfr ofiioe and the co:zmfssionsrs*
court oaanot legally fix a definite amount for such expense
but oan only allow the aotual and necessary trsvelix expenzee
lneurred each smith by 8uoh offiaer.    Y,Dheretofore stated,
such traveling expense8  do not tnclude the expenrsr lnourred
by raid officer while traveling between hi8 hone and offlor.




                                                          COMMITTLL